Citation Nr: 1229305	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-17 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis C.  

2.  Entitlement to an increased disability evaluation for the Veteran's empyema residuals with right thoracotomy pain syndrome, currently evaluated as 10 percent disabling.  

3.  Entitlement to an effective prior to December 29, 2011, for the award of service connection for right anterior trunk scar residuals.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right anterior trunk scar residuals.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and G. R.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to April 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Portland, Oregon, Regional Office which increased the disability evaluation for the Veteran's empyema residuals with right thoracotomy pain syndrome from noncompensable to 10 percent and effectuated the award as of October 14, 2004.  In March 2006, the Portland, Oregon, Regional Office denied service connection for hepatitis C.  In May 2006, the Veteran submitted a notice of disagreement (NOD).  In April 2007, the Portland, Oregon, Regional Office issued a statement of the case (SOC) to the Veteran.  In May 2007, the Veteran submitted an Appeal to the Board (VA Form 9).  

In February 2012, the Seattle, Washington, Regional Office (RO) established service connection for right anterior trunk scar residuals; assigned a 10 percent evaluation for that disability; and effectuated the award as of December 29, 2011.  In March 2012, the Veteran submitted a NOD with both the effective date of the award of service connection and initial evaluation assigned for his right anterior trunk scar residuals.  In March 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

In May 2012, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In June 2012, the requested VHA opinion was incorporated into the record.  In June 2012, the Veteran was provided with a copy of the VHA opinion.  In July 2012, the Veteran submitted additional argument.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In March 2012, the Veteran submitted an informal application to reopen his claim of entitlement to service connection for depression and informal claims for service connection for both a chronic disability manifested by impaired concentration and a chronic dental disorder.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


REMAND 

The Veteran asserts that service connection for chronic hepatitis C is warranted as he initially incurred the claimed disorder as the result of an inservice surgical procedure.  The report of the Veteran's May 1983 physical examination for enlistment states that the Veteran presented a history of "hepatitis" and a 1971 splenectomy performed at the McMinnville, Oregon, Community Hospital.  He also reported a 1981 hospitalization at that facility.  The military examiner diagnosed the Veteran with "hepatitis - Grade 1 - cured."  In his May 2007 Appeal to the Board (VA Form 9), the Veteran indicated that he had "informed the Army that I had hepatitis 1 when I was 6 years old."  Clinical documentation of the cited pre-service treatment is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The cited pre-service records would be helpful in determining the nature of the Veteran's reported "hepatitis - Grade 1 - cured."  

Moreover, the Veteran states that if any blood transfusion was done in connection with the splenectomy, it would have been with blood donated by family members, none of whom have hepatitis C.  The records from McMinnville Community Hospital are also relevant here because they would show, first, whether any blood transfusion occurred, and, second, whether the blood used was solely from the Veteran's family members.  

In April 2012, the Veteran submitted an opinion from Dr. A.S. at the Portland VA Medical Center.  It is not clear, however, if Dr. S., in providing her opinion, was aware of the notation of "hepatitis - Grade 1 - cured" on the Veteran's entry examination.  It is not known whether this fact would change her opinion in any way, and she should be provided an opportunity to submit an addendum.  Also, if any medical records are obtained from the McMinnville, Oregon, Community Hospital, they would provide further information to Dr. S. so her opinion can be a well informed one.  

At the May 2012 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that: his empyema residuals and right thoracotomy pain syndrome had increased in severity; were manifested by shortness of breath which rendered him unable to walk any distance and to stand while showering; necessitated both the daily use of prescribed morphine and frequent trips to the emergency room; and prevented his substantially gainful employment.  

In reviewing the record, the Board observes that the Veteran was last afforded a VA examination for compensation purposes which addressed his empyema residuals and right thoracotomy pain syndrome in October 2011.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  There were several inconsistent pulmonary function tests performed, perhaps due to poor effort, and, therefore, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran submitted a timely NOD with both the effective date for the award of service connection for right anterior trunk scar residuals and the initial evaluation assigned for that disability.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he sign the appropriate release so the RO can request his complete hospitalization records from the McMinnville, Oregon, Community Hospital, especially for the splenectomy performed in approximately 1971 and a subsequent period of hospitalization in approximately 1981.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  


2.  Associate with the record any VA clinical documentation from Walla Walla pertaining to the treatment of the Veteran not already of record, including that provided after February 2012.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected empyema residuals and right thoracotomy pain syndrome.  All indicated tests and studies, including a pulmonary function test, should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's empyema residuals and right thoracotomy pain syndrome upon his vocational pursuits.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  


4.  After obtaining any pre-service medical records from the McMinnville, Oregon, Community Hospital, or determining that such records are not available, then forward the Veteran's claims file to Dr. A.S. at the VA Medical Center in Portland.  If she is no longer at that facility, then any medical doctor who is part of the Hepatology and Liver Transplantation team can provide the opinion.  The physician's attention is directed to: 
* the June 2012 opinion from Dr. C.K.;
* the April 2012 letter from Dr. A.S.; 
* the notation of "hepatitis - Grade 1 - cured" on the Veteran's entry examination; and
* any pre-service medical records obtained from the McMinnville, Oregon, Community Hospital.  

After review of these documents, the physician is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability) that the Veteran's hepatitis C is related to his military service, to include the thorocotomy.  The opinion must address the significance, of any, of the notation of cured Grade I hepatitis upon entry into service.

5.  After the requested examination and opinion have  been completed, the reports should be reviewed to ensure that they are in compliance with the directives of this remand.  A report should be returned to the examiner if it is deficient in any manner.  

6.  Issue a SOC to the Veteran which addresses the issues of an effective date prior to December 29, 2011, for the award of service connection for right anterior trunk scar residuals and an initial evaluation in excess of 10 percent for the Veteran's right anterior trunk scar residuals.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

